UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2011 BARNWELL INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-5103 72-0496921 (Commission File Number) (IRS Employer Identification No.) 1100 Alakea Street, Suite 2900 Honolulu, Hawaii96813 (Address of Principal Executive Offices) (Zip Code) (808)531-8400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 11, 2011, Barnwell Industries, Inc. issued a press release announcing its financial results for its fiscal quarter ended March 31, 2011.A copy of such press release is furnished as Exhibit 99.1 to this Current Report. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated May 11, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 11, 2011 BARNWELL INDUSTRIES, INC. By: /s/ Russell M. Gifford Name: Russell M. Gifford Title: Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Press release dated May 11, 2011
